Case 3:20-cv-13863-MAS-DEA Document5 Filed 03/19/21 Page 1 of 2 PagelD: 119

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

HUGUETTE NICOLE YOUNG,

Plaintiff, Civil Action No. 20-13863 (MAS) (DEA)

v. MEMORANDUM ORDER
GURBIR GREWAL,

Defendant. |

This matter comes before the Court upon pro se Plaintiff Huguette Nicole Young's
(“Plaintiff”) application to proceed in forma pauperis and without prepayment of fees pursuant to
28 U.S.C. § 1915 (“IFP Application”). (IFP Appl., ECF No. 1-2.) Plaintiff, however, has failed to
complete the long-form IFP application required by the District Court to demonstrate her indigent
status and, instead, claims that the personal information requested in the application is not
applicable. (/d. at *1-5.)' Furthermore, Plaintiff submits her own application in which she
challenges § 1915, asserting that “[t]reating all filings the same with a blanket $400 filing fee
violates [her] First Amendment rights[.]” (/d. at *7; see also id. at *7-8 (further arguing that filing
fees for good faith constitutional challenges “should be at least half the fee of more trivial lawsuits
among citizens over money”).) Plaintiff also asserts that “[rlequiring a detailed financial statement
from a non-prisoner pro se filer. . . violates privacy rights[.]” (/d. at *10—12.)

In her application, Plaintiff states she is unemployed, receives food stamps. and has had no

income since August I 1, 2020. (/d. at *7, *9-10.) She fails, however. to provide the Court with

 

' Page numbers preceded by an asterisk refer to the page number of the ECF header.
Case 3:20-cv-13863-MAS-DEA Document5 Filed 03/19/21 Page 2 of 2 PagelD: 120

the information necessary to permit the action to proceed under § 1915. See 28 U.S.C. § 1915(a){1)
(an individual seeking IFP status must “submit[] an affidavit that includes a statement of all assets
such [person] possesses that the person is unable to pay such fees or give security therefor”
(emphasis added)); Hurst v. Shalk, 659 F. App’x 133, 134 (3d Cir. 2016) (“A person need not be
absolutely destitute to proceed in forma pauperis. However, a litigant must establish that [s]he is
unable to pay the costs of [her] suit.” (internal quotation marks and citations omitted)). The Court,
therefore, finds good cause to deny Plaintiff's IFP Application. Accordingly,

IT IS on this IF oy of March 2021, ORDERED that:

1. Plaintiff's [FP Application (ECF No. 1-2) is DENIED.

2. The Clerk shall close this matter.

3. By April 19, 2021, Plaintiff may submit a new IFP application in the form attached
to this Order. Alternatively, by April 19, 2021, Plaintiff may submit the $400 filing
fee and the Clerk will reopen the case.

Mea phofy?

MICHAEL A. SHIPP
UNITED STATES DISTRICT JUDGE

f
